732 N.W.2d 543 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kevin Craig LAPWORTH, Defendant-Appellant.
Docket No. 133261. COA No. 271142.
Supreme Court of Michigan.
June 20, 2007.
On order of the Court, the application for leave to appeal the December 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.